Citation Nr: 0121138	
Decision Date: 08/20/01    Archive Date: 08/27/01

DOCKET NO.  99-24 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for hepatitis.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michael A. Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from February 1972 to 
February 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia.  

At a hearing held at the Board on April 4, 2001, the veteran 
requested that he be afforded 60 days in order to provide 
additional evidence in support of his claim.  The 60-day 
period elapsed with no additional evidence having been 
submitted to the Board.  However, the veteran did submit VA 
outpatient treatment records to the RO in April 2001.  The 
records were then received at the Board on June 22, 2001.  
Since the case will be remanded for the RO to consider all 
the evidence of record, including this newly submitted 
material, the Board need not address the timeliness of this 
submission.


REMAND

The Board notes that the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001), became effective during the pendency of 
this appeal.  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Morton v. West, 12 Vet. App. 477(1999), 
opinion withdrawn and appeal dismissed sub nom. Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  It also includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  38 U.S.C.A. § 5107 note (West 
Supp. 2001); see also VAOPGCPREC 11-00; Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  

A review of the veteran's service medical records (SMRs) 
reveals that he was hospitalized at the United States Army 
Hospital in Heidelberg, Germany, for mild hepatitis from 
December 1972 to January 1973.  The available information 
only indicates that the veteran was treated for possible 
signs of hepatitis based on laboratory studies and clinical 
symptoms.  However, there were problems with obtaining 
laboratory enzymes in a timely manner, and subsequent blood 
draws, approximately 10 days after admission, were determined 
to be normal.  The discharge diagnosis was mild hepatitis.  
The SMRs further reflect that the veteran was treated one 
other time in January 1973 for possible hepatitis.  However, 
a urinalysis study was negative for bile.  There is no record 
of a separation physical examination.

The veteran submitted his current claim in April 1999.  He 
indicated the nature of the illness claimed to be Hepatitis A 
(HAV), Hepatitis B (HBV), and Hepatitis C (HCV).  He claimed 
treatment in service in December 1972.  He also claimed post-
service treatment at VA medical centers (VAMC) in 
Martinsburg, West Virginia, and Washington, D.C.

Associated with the claims folder are treatment records from 
VAMC Martinsburg for the period from May 1998 to May 1999.  
The records reflect several periods of treatment for 
substance abuse on both an inpatient and outpatient basis.  A 
discharge summary dated in June 1998 shows that a hepatitis 
panel was positive for HBV and HCV.  No opinion as to 
etiology was provided.  Also associated with the claims 
folder is what appears to be a response from the VAMC in 
Washington, D.C., which indicates that the veteran failed to 
report for a September 1998 appointment.

The veteran submitted a statement in June 1999 wherein he 
stated that he was first diagnosed with hepatitis in 1992 
while incarcerated in Virginia.  He said that he did not 
receive any treatment at that time.  

The veteran was afforded a VA examination in August 1999.  
The examiner stated that the veteran likely had HBV in 
service which left him with HBV surface-antibodies indicating 
an immunity to HBV without any residuals.  The examiner 
further stated that, with the veteran's long history of 
alcohol and drug abuse, it was impossible at the time of the 
examination to state when he developed HCV.

Finally, the veteran testified in April 2001 that he had been 
treated at the liver clinics at VAMC Washington and VAMC 
Martinsburg.  The RO has not yet had an opportunity to 
retrieve those records for association with the claims 
folder.

The VA records referred to in the introduction are from VAMC 
Martinsburg for the period from August 1999 to April 2001.  
An entry dated in April 2001 shows that the veteran was to be 
referred to the Washington, D.C., VAMC for biopsy.  As the 
records were forwarded to the RO in April 2001, there has 
been no opportunity to obtain the results of any biopsy that 
may have been performed.  

The Board notes that the veteran solicited an opinion from 
one of his physicians who thought that it was possible that 
the veteran may have contracted HCV in service because of his 
duties as a medic.  However, a gastroenterology consultation, 
dated in August 1999, indicates that the veteran probably had 
HBV in service.  The consultation further noted that HCV was 
not diagnosed until 1992 but did not express an opinion as to 
possible etiology.  Still another outpatient treatment record 
entry, dated in March 2000, appears to relate the onset of 
HCV to a malicious wounding incident, years in the past.  

On remand, the RO should undertake efforts to ensure that all 
of the veteran's available service health records have been 
obtained from the service department, to include any and all 
clinical records and reports of hospitalization, specifically 
those from Germany, if available.  This needs to be done 
because the file presently contains very little in the way of 
clinical records from his period of active service, and 
contains only a one-page summary of his in-service 
hospitalization.  Additional efforts need to be made to 
ensure that all of his available service health records have 
been obtained and associated with the file.

The RO should also undertake efforts to obtain copies of any 
and all relevant records of private medical treatment that 
are not already in the file, and to obtain copies of any 
relevant records reflecting VA treatment the veteran may have 
received since the time that such records were last procured.  
With regard to the former, the RO's efforts should include 
making reasonable efforts to obtain records relating to the 
veteran's initial diagnosis of hepatitis.  The RO should also 
attempt to obtain copies of VA treatment records from both 
the Washington and Martinsburg VAMCs and any other facility 
that may be identified by the veteran.  (Although the veteran 
has provided copies of records from Martinsburg, there is no 
indication that this represents the totality of available 
records.  Therefore, the RO should make a direct request for 
all records rather than rely on submissions from the 
veteran.)

Accordingly, the veteran's case is REMANDED for the following 
actions:

1.  The RO must review the claims 
folders and ensure that all notification 
and development required by the Veterans 
Claims Assistance Act of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
found at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2001) are fully 
satisfied.  Development should include 
obtaining copies of any relevant records 
reflecting VA treatment the veteran may 
have received since the time that such 
records were last procured.  Development 
should also include making reasonable 
efforts to obtain additional records of 
diagnosis/treatment from the 
aforementioned place of incarceration, 
and VAMCs in Washington, D.C., and 
Martinsburg, West Virginia, as outlined 
above.

2.  The RO should also contact the 
service department and ask it to provide 
the RO with copies of any and all 
service health records pertaining to the 
veteran, including any clinical records 
and reports of in-service 
hospitalization, still in the service 
department's possession.  The service 
department's response, and any 
additional evidence received, should be 
associated with the veteran's claims 
folder.

3.  The RO should also arrange to have 
the veteran undergo an examination.  The 
examiner should review the claims folder 
and a copy of this remand, and examine 
the veteran.  All diagnostic tests, 
including serologic tests, should be 
conducted as deemed necessary by the 
examiner, and the examiner should review 
the results of any testing prior to 
completion of the report.

Following examination of the veteran, 
the examiner should state whether the 
veteran suffers from hepatitis, and if 
so, which type, i.e., HAV, HBV, and/or 
HCV.  It is requested that the examiner 
discuss the veteran's diagnosis of 
hepatitis in service, the purported 
diagnosis with HCV while incarcerated in 
1992, the April 12, 2001, VA record 
linking the veteran's HCV to service, 
and the veteran's years of drug abuse, 
and reconcile any contradictory 
evidence, such as laboratory studies, 
diagnoses, etc.  If a diagnosis of 
hepatitis is warranted, the examiner 
should render an opinion as to which 
type of hepatitis, and the most likely 
cause, to include whether it was due to 
drug abuse, and the date of onset of the 
condition, if possible.  

The examiner must provide a 
comprehensive report including complete 
rationale for all conclusions reached.  
If further testing or examination by 
other specialists is determined to be 
warranted for evaluation of the 
condition at issue, such testing or 
examination is to be accomplished.

4.  The RO should review the report of 
the examination to ensure that the 
requirements of the foregoing paragraph 
have been satisfied.  If not, the report 
should be returned for necessary 
corrective action, as appropriate.

5.  Thereafter, the RO should re-
adjudicate this claim.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


